 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.135 Page 1 of 36




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

RESURRECTION SCHOOL; CHRISTOPHER
MIANECKI, individually and as next friend on
behalf of his minor children C.M., Z.M., and        No. 20-cv-1016
N.M.; and STEPHANIE SMITH, individually
and as next friend on behalf of her minor child
F.S.,
              Plaintiffs,                           EXPEDITED CONSIDERATION
                                                    REQUESTED
       v.

ROBERT GORDON, in his official capacity as
the Director of the Michigan Department of
Health and Human Services; DANA NESSEL, in
her official capacity as Attorney General of the
State of Michigan; LINDA S. VAIL, in her
official capacity as the Health Officer of Ingham
County; and CAROL A. SIEMON, in her official
capacity as the Ingham County Prosecuting
Attorney,
                Defendants.


         PLAINTIFFS’BRIEF IN SUPPORT OF MOTION FOR TEMPORARY
             RESTRAINING ORDER AND PRELIMINARY INJUNCTION
______________________________________________________________________________

 GREAT LAKES JUSTICE CENTER
 Erin Elizabeth Mersino (P70886)
 5600 W. Mt. Hope Highway
 Lansing, Michigan 48917
 Tel: (517) 322-3207; Fax: (517) 322-3208
 erin@greatlakesjc.org

 AMERICAN FREEDOM LAW CENTER
 Robert J. Muise, Esq. (P62849)
 P.O. Box 131098
 Ann Arbor, Michigan 48113
 (734) 635-3756
 rmuise@americanfreedomlawcenter.org
 Attorneys for Plaintiffs


______________________________________________________________________________
 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.136 Page 2 of 36




                                      ISSUE PRESENTED

       Whether the enactment and enforcement of the challenged order issued by the Michigan

Department of Health and Human Services (“MDHHS Order”) violates Plaintiffs’ rights

guaranteed by the United States and Michigan Constitutions and Michigan law, thereby causing

irreparable harm sufficient to warrant the requested injunctive relief.




                                                  i
    Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.137 Page 3 of 36




                                        INTRODUCTION

        Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiffs seek a Temporary

Restraining Order (TRO) and preliminary injunction to immediately enjoin the challenged order

issued by the Michigan Department of Health and Human Services (“MDHHS Order”), which

mandates, inter alia, the wearing of masks, including the wearing of masks by children in grades

K through 5 throughout the school day at their desks, subject to criminal and civil penalties. As

set forth in this brief, the challenged order violates Plaintiffs’ fundamental liberties protected by

the United States and Michigan Constitutions, and they violate Michigan law.

        Accordingly, Plaintiffs seek an immediate TRO (ex parte) enjoining the mandates set

forth in the MDHHS Order that require children in grades K through 5 to wear face coverings

throughout the school day as applied to Plaintiffs. 1 The relief requested in Plaintiffs’ motion for

a TRO is narrow. Plaintiffs’ motion for a TRO specifically requests relief from the MDHHS

Order for K through 5 students when they are seated at their desks, distanced from one another

and from faculty, and engaging in the curriculum of their Catholic school.

        Through this motion, Plaintiffs also seek an order preliminarily enjoining all of the

mandates set forth in the MDHHS Order as this order is unlawful under the United States and

Michigan Constitutions and Michigan law.

                                   STATEMENT OF FACTS2

        Plaintiff Resurrection School is a Catholic school that has adopted a curriculum and

disciplinary policies that provide an education based upon the teachings of the Catholic faith.

(Resurrection Decl. ¶ 1). Resurrection School exists as an alternative educational system with a


1
 A proposed TRO has been submitted with this brief.
2Plaintiff Resurrection School’s declaration is attached to this brief as Exhibit 1. Plaintiff
Christopher Mianecki’s declaration is attached to this brief as Exhibit 2. And Plaintiff Stephanie
Smith’s declaration is attached to this brief as Exhibit 3.


                                                -1-
 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.138 Page 4 of 36




unique philosophy and purpose. (Resurrection Decl. ¶ 2). Above all, the school strives to build

a strong sense of Catholic identity and spiritual well-being in its students. (Resurrection Decl. ¶

2).   The students are the focus and reason for the existence of Resurrection School.

(Resurrection Decl. ¶ 14). The faculty works for the betterment, education, and divinization of

their students, as the ultimate goal of Catholic education is to prepare each child to become a

Saint. (Resurrection Decl. ¶ 14).

       Plaintiff Mianecki is the father of, C.M., a kindergartener; Z.M., a third grader; and N.M.,

a fifth grader at Resurrection School in Lansing, Michigan. (Mianecki Decl. ¶ 2). Plaintiff

Smith is the mother of F.S., a fourth grader who attended a Catholic school in the Diocese of

Lansing. (Smith Decl. ¶ 2). Due to the conditions imposed by MDHHS’ order, F.S. is no longer

able to attend his Catholic school. (Smith Decl. ¶¶ 2-21).

       I.      Religious Education Founded on a Catholic Virtue Based Curriculum and its
                                   Corresponding Disciplinary Policies

       In the Catholic faith, selecting a Parish and its Parish school involves a deep faith

discernment as “[t]he parish is the Eucharistic community and the heart of the liturgical life of

Christian families; it is a privileged place for the catechesis of children and parents.” CCC §

2226; (Resurrection Decl. ¶ 62). And “parents have the right to choose a school for them which

corresponds to their own convictions. This right is fundamental. As far as possible parents have

the duty of choosing schools that will best help them in their task as Christian educators. Public

authorities have the duty of guaranteeing this parental right and of ensuring the concrete

conditions for its exercise.” CCC § 2229.

       Plaintiffs Mianecki and Smith specifically selected their Catholic schools to help them

raise their children in their faith. (Mianecki Decl. ¶ 3, 42; Smith Decl. ¶ 3, 28). Catholic schools




                                               -2-
 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.139 Page 5 of 36




are called to partner with parents to provide this education according to church teachings.

(Resurrection Decl. ¶ 15).

       Therefore, Plaintiff Resurrection School’s disciplinary policies are designed to instill

Christian formation by which children become disciples of Christ. (Resurrection Decl. ¶ 3).

Resurrection School believes that it is through the individual formation of each child that they

are able to see themselves and the world through God’s eyes, and to act as God would have him

act at all times. (Resurrection Decl. ¶ 3). The goal, then, of discipline is to recognizes the

dignity of each human person and to take into consideration the workings of grace as well as of

sin and conversion. (Resurrection Decl. ¶ 3). The word “discipline” comes from the same root

as the word “disciple,” which means to learn. (Resurrection Decl. ¶ 3). The Disciple of Christ

Virtue Curriculum adheres to the Catechism of the Catholic Church (CCC) that requires, “[t]he

virtuous person tends toward the good with all his sensory and spiritual powers; he pursues the

good and chooses it in concrete actions.” CCC § 1803; (Resurrection Decl. ¶¶ 4, 5). The school

intentionally selects and focuses on virtues to be cultivated in each of its students for their

religious formation. (Resurrection Decl. ¶ 4). Resurrection School requires that faculty or staff

members identify the specific virtues a child may need to cultivate. (Resurrection Decl. ¶ 4).

       Resurrection School seeks to instill confidence in its students and encourage social

interactions that replicate the life and teachings of Jesus Christ. (Resurrection Decl. ¶ 9). For

example, Resurrection School seeks to impart the virtue of mercy through actions of forgiveness.

(Resurrection Decl. ¶ 10). When a student has wronged or hurt another student, a teacher guides

the student through the reconciliation process and facilitates a face to face apology with the

student who was harmed. (Resurrection Decl. ¶ 10). Resurrection School sees moments of

conflict, whether working on a difficult concept, struggling with reading or a complex math




                                               -3-
 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.140 Page 6 of 36




concept, or disagreement between students, as moments to evangelize. (Resurrection Decl. ¶

11). Resurrection School is devoted to helping and serving all students, especially students who

inspire others through persisting and learning with exceptionalities, such as learning disabilities,

an extra twenty-first chromosome, or setbacks from a troubled childhood. (Resurrection Decl. ¶

12).

       II.     Plaintiff Resurrection School’s COVID-19 Safety Protocol

       In preparation for the 2020-21 school year, Resurrection School established strict safety

protocols and methods to return to in-person schooling. (Resurrection Decl. ¶ 19). The work is

memorialized as Resurrection’s COVID-19 Preparedness and Response Plan 2020-21.

(Resurrection Decl. ¶ 19). Resurrection School requires that students wear masks walking into

school and in any common areas of the school, such as hallways. (Resurrection Decl. ¶ 20). The

school has implemented a map and traffic system to establish social distancing when parents

drop students off at the beginning of the school day and pick students up at the end of the day.

(Resurrection Decl. ¶ 20). Resurrection School requires strict health screening before a child

may enter the school that follows local and state health screening protocol. (Resurrection Decl. ¶

21).

       Individual classes are considered to be “cohorts” and do not interact with other classes.

(Resurrection Decl. ¶ 22). Resurrection School follows a traffic schedule for the hallways, so no

cohorts interact in common areas throughout the day. (Resurrection Decl. ¶ 22). The classes are

then further broken down into a “pod” with just three other students. (Resurrection Decl. ¶ 22).

Student pods sit by each other in the classroom, eat lunch together, attend Mass together, while

practicing social distancing. (Resurrection Decl. ¶ 24, 30). Resurrection School requires social

distancing in the classroom and in all common areas with postings throughout the school to




                                               -4-
 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.141 Page 7 of 36




indicate proper distancing. (Resurrection Decl. ¶ 29). As they enter any classroom, the children

are directed to use the wall-mounted sanitizer dispenser. (Resurrection Decl. ¶ 25; Mianecki

Decl. ¶ 6). Resurrection school ensures student hygiene by teaching proper handwashing and

designating multiple times throughout the day for cohorts to wash their hands and use hand

sanitizer. (Resurrection Decl. ¶ 25; Mianecki Decl. ¶ 6).

       Resurrection School follows a strict sanitization protocol. (Resurrection Decl. ¶ 28).

Resurrection School installed UV-C air purification systems in each room to kill airborne

containments and continuously runs the systems when the school is in session. (Resurrection

Decl. ¶ 27; Mianecki Decl. ¶ 9). No less than three times a day, the school uses a commercial

grade antimicrobial fogger to disinfect all common areas. (Resurrection Decl. ¶ 28; Mianecki

Decl. ¶ 9). All surfaces are cleaned at least every four hours as outlined by the EPA and the

CDC. (Resurrection Decl. ¶ 28).

       Every family at Resurrection School must adhere to the school’s policies in order to

continue attending school. (Resurrection Decl. ¶ 31; Mianecki Decl. ¶ 10). This includes such

things as continuous monitoring of the students and family’s health for COVID-19 symptoms

and taking students’ temperatures at home every morning using an oral, tympanic, or temporal

scanners. (Resurrection Decl. ¶ 31; Mianecki Decl. ¶ 10). Anyone experiencing any potential

symptoms of COVID-19 or who has been in close contact to a positive case must stay home.

(Resurrection Decl. ¶ 31).

       The parents at Resurrection School have committed to not using any busing to avoid any

contact between different cohorts and to avoid contact with anyone outside the school.

(Resurrection Decl. ¶ 32; Mianecki Decl. ¶ 11). Families at Resurrection School are committed




                                              -5-
 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.142 Page 8 of 36




to limiting their contact with others outside of school hours to reduce the spread of COVID-19.

(Resurrection Decl. ¶ 31; Mianecki Decl. ¶ 12).

       No outside visitors are allowed in the school. (Resurrection Decl. ¶ 26; Mianecki Decl. ¶

8). No teachers who also teach at another school are allowed into the school. (Resurrection

Decl. ¶ 26). They must teach virtually, and their lessons are uploaded for completion from

home. (Resurrection Decl. ¶ 26). Resurrection School has suspended all school assemblies that

would involve more than one cohort.        (Resurrection Decl. ¶ 31; Mianecki Decl. ¶ 13).

Resurrection School has suspended all field trips. (Resurrection Decl. ¶ 31; Mianecki Decl. ¶

15). Resurrection School has suspended all extra-curricular activities involving kindergarten

through fifth grade. (Mianecki Decl. ¶ 14). To date, Resurrection School has avoided any

outbreaks within its school due to following this strict protocol. (Resurrection Decl. ¶ 38).

Resurrection School intentionally and carefully had preserved the most important aspect of its

school: the religious and virtue-based education received in the classroom. (Resurrection Decl. ¶

37).

  III. Facial Coverings for Students in Kindergarten to Fifth Grade When Seated at their
    Desks, Socially Distanced and in their Assigned Pods within their Assigned Cohorts

       From August 2020 until October 9, 2020, Resurrection School educated its students

without any outbreak or transmission of COVID-19 pursuant to extensive safety protocol.

(Resurrection Decl. ¶ 39; Mianecki Decl. ¶ 18). The children in kindergarten through fifth grade

were not required to wear facial coverings in the classroom while seated at their desks.

(Resurrection Decl. ¶ 39; Mianecki Decl. ¶ 18). This practice did not pose a danger to health and

safety; there were no incidences of COVID-19. (Resurrection Decl. ¶ 39). And the practice

allowed children to remove their facial coverings at their desks while engaging in Resurrection

School’s curriculum. (Resurrection Decl. ¶ 39).



                                              -6-
 Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.143 Page 9 of 36




       On October 9, 2020, however, Defendant Director Gordon issued the MDHHS order,

requiring all children in grades kindergarten through fifth grade to wear facial coverings in the

classroom at all times. (Resurrection Decl. ¶ 40). The MDHHS order provides:

       A person responsible for a business, government office, school, or other
       operation, or an agent of such person, must not allow indoor gatherings of any
       kind unless they require individuals in such gatherings (including employees) to
       wear a face covering, subject to the exceptions in section 6 of this order. For
       schools in Region 6, the wearing of face coverings is strongly recommended, but
       not required.

(Doc. No. 1 at Ex. 1). The order then provides a number of exemptions, including but not

limited to the following:

            •   Anyone who is at a polling place for purposes of voting in an election.

            •   Anyone who is engaging in a religious service.

            •   Anyone who is seated at a tabletop or bar top to eat or drink at a food service

establishment or bar.

            •   Anyone receiving a service for which the temporary removal of the face covering

is necessary.

            •   Anyone who is asked to temporarily remove a face covering for identification

purposes.

            •   Anyone who is actively engaged in a public safety role, including but not limited

to law enforcement, firefighters, or emergency medical personnel, and where wearing a face

covering would seriously interfere in the performance of their public safety responsibilities.

            •   All schools and students in Region 6, which encompasses Traverse City and rural

counties surrounding that geographic area.




                                               -7-
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.144 Page 10 of 36




              •   Children younger than 5-years-old when the child is not in school or in a daycare

setting.

              •   Anyone who cannot medically tolerate a face covering.

              •   Anyone who is giving a speech for broadcast or to an audience, provided that the

audience is at least six feet away from the speaker.

              •   Athletes engaging in organized sports if they can consistently maintain social

distance.

(Doc. No. 1 at Ex. 1). Plaintiffs do not qualify for any exemption under MDHHS’s order.

IV. History of the MDHHS Order and Elementary School Children

           From early March to October 2020, Governor Whitmer took unprecedented unilateral

executive action by issuing more than 192 executive orders, the vast majority without the support

of the legislature. On March 11, 2020, Governor Whitmer issued Executive Order 2020-04,

which proclaimed a state of emergency under both the Emergency Management Act (EMA),

Mich. Comp. Laws § 30.403, and the Emergency Powers of the Governor Act of 1945 (EPGA),

Mich. Comp. Laws § 10.31. The Executive Order identified the COVID-19 pandemic as the

basis for the declaration of a state of emergency under both statutory schemes.

           On October 2, 2020, the Michigan Supreme Court answered two certified questions

posed by this Court. The Court clarified that the Governor no longer possessed authority under

the EMA and the EPGA to continue to issue “emergency” executive orders, and any order issued

after April 30, 2020 was invalid. In re Certified Questions From United States Dist. Court , W.

Dist. of Michigan, S. Div., No. 161492, 2020 WL 5877599 (Mich. Oct. 2, 2020); see also House

of Representatives & Senate v. Governor, No. (Mich. Oct. 12, 2020).




                                                 -8-
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.145 Page 11 of 36




        In response to the Michigan Supreme Court’s October 2, 2020 decision, Governor

Whitmer publicly stated that she would re-issue her unlawful orders through other means, such

as    through     the    Michigan      Department       of   Health     and      Human      Services.

https://www.detroitnews.com/story/news/local/michigan/2020/10/02/michigan-supreme-court-

strikes-down-gretchen-whitmers-emergency-powers/5863340002/ (last visited Oct. 27, 2020).

Nonpublic Michigan schools, as well as many public schools, have been open in person since

August 2020 without creating a new statewide emergency.

        Prior to the release of In re Certified Questions, Governor Whitmer issued Executive

Order 2020-185 that would have gone into effect on October 5, 2020 and would have required

that all kindergarten through fifth grade students wear masks for the entirety of the school day,

even when the young children are socially distanced at their desks. (Doc. No. 1 at Ex. 4).

        Science and data support that children of elementary school age are less likely to contract

COVID-19 and are less likely to contract a serious case of COVID-19. The Centers for Disease

Control and Prevention (CDC) reports that the death rate of COVID-19 for students in the five to

seventeen        years-old       age        range       is     less       than       .1%.        See

https://web.archive.org/web/20201020044548/https://covid.cdc.gov/coviddatatracker/#demograp

hics (last visited Oct. 27, 2020). The American Academy of Pediatrics’ data supports and is

consistent with that of the CDC: “Mortality (42 states and NYC reported)- Children were 0%-

0.26% of all COVID-19 deaths, and 17 states reported zero child deaths. In states reporting, 0%-

0.16%       of    all    child     COVID-19         cases    resulted    in      death.”         See

https://services.aap.org/en/pages/2019-novel-coronavirus-covid-19-infections/children-andcovid-

19-state-level-data-report/ (last visited Oct. 27, 2020).




                                                 -9-
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.146 Page 12 of 36




       In Michigan, from January 1 to October 16, 2020, there has only been one death

associated    with    COVID-19       in    children       ages   five    through   fourteen.      See

https://www.mdch.state.mi.us/osr/Provisional/CvdTable2.asp?fbclid=IwAR35plM6oxH3Cg6Tn

wp_9uLKn82gHyfsgnNR7TMbIuMv-09uJdund7DVaNQ (last visited Oct. 27, 2020). Executive

Order 2020-185 also falsely claimed that “[g]iven the higher incidence of cases among children

in recent months,” the situation has amounted to an emergency requiring “the use of masks in the

classroom even for younger students.” (Doc. No. 1 at Ex. 4). Data and science do not support

this claim. Younger students in grades K-5 have not contracted COVID-19 at a higher rate.

Children in grades pre-school through fifth grade, to date, account for only approximately 2% of

all      COVID-19           cases         reported         in      the       schools.             See

https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173_102480---,00.html                  (last

visited Oct. 20, 2020).

       Prior to the Michigan Department of Health and Human Services’ now rescinded October

5, 2020 mandate, there was no statewide requirement that children in grades kindergarten

through fifth grade wear masks in the classroom. Yet, the kindergarten through fifth grade age

group did not contract or spread COVID-19 at a higher rate than older students or adults. See

https://www.michigan.gov/coronavirus/0,9753,7-406-98163_98173_102480---,00.html                  (last

visited Oct. 20, 2020). The most recent data from Ingham County shows that children ages 0-9

only     account     for        3%   of    all       COVID-19      cases     within     the    county.

http://www.hd.ingham.org/Portals/HD/Home/Documents/cd/coronavirus/ICHDCOVIDstats.pdf

(last visited Oct. 27, 2020).

       Particular to instruction of the youngest students in grades kindergarten through fifth

grade, the CDC explains that facial masks present challenges, particularly for younger students




                                                 - 10 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.147 Page 13 of 36




in early elementary school and students with special healthcare or educational needs,

developmental or emotional disabilities, mental health conditions, or sensory concerns or tactile

sensitivity.               See        https://www.cdc.gov/coronavirus/2019-ncov/community/schools-

childcare/cloth-face-cover.html (last visited Oct. 13, 2020).

        When children are socially distanced from one another while in the classroom, CDC

guidelines do not even recommend facial coverings, and it only classifies the use of facial

coverings      as    “may        be   considered.”        See    https://www.cdc.gov/coronavirus/2019-

ncov/community/schools-childcare/cloth-face-cover.html (last visited Oct. 27, 2020). Similarly,

the World Health Organization (WHO) and the United Nations Children’s Emergency Fund

(UNICEF) advise a multi-faceted approach to the use of masks for children from six years of age

to eleven, based upon factors such as: the potential impact of wearing the mask on learning and

psychosocial development in consultation with the child’s teachers, parents, caregivers, and/or

medical providers; the transmission rate of COVID-19 where the child resides; the ability of the

child to appropriately use a facial covering; and the cleanliness and laundering of the facial

covering.       See https://www.who.int/news-room/q-a-detail/q-a-children-and-masks-related-to-

covid-19 (last visited Oct. 27, 2020). The WHO and UNICEF do not recommend the use of

masks on children who are five years of age. See https://www.who.int/news-room/q-a-detail/q-a-

children-and-masks-related-to-covid-19 (last visited Oct. 27, 2020).

        On June 30, 2020, the Governor, the COVID-19 Task Force on Education, and the Return

to School Advisory Council released the Michigan Return to School Roadmap, recommending

but   not      requiring    facial    coverings   for    young    children   in   grades   K-5.   See

https://www.michigan.gov/documents/whitmer/MI_Safe_Schools_Roadmap_FINAL_695392_7.

pdf (last visited Oct. 27, 2020).




                                                     - 11 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.148 Page 14 of 36




       The Michigan Return to School Roadmap described safety protocols and required schools

and    districts     “to   develop   detailed      district   or   building-level   plans.”   See

https://www.michigan.gov/documents/whitmer/MI_Safe_Schools_Roadmap_FINAL_695392_7.

pdf (last visited Oct. 27, 2020). The Roadmap described when facial coverings were required to

be worn, described safety protocol for sanitization, personal hygiene practice, and proper spacing

and movement, among other health and safety protocol. The Roadmap stated that “[a]ll students

in grades K-5 must wear facial coverings unless students remain with their classes throughout the

school day and do not come into close contact with students in another class.”

https://www.michigan.gov/documents/whitmer/MI_Safe_Schools_Roadmap_FINAL_695392_7.

pdf (last visited Oct. 27, 2020). On August 20, 2020, the Michigan Legislature passed, and the

Governor signed, Michigan’s Return to Learn law. P.A. 149, § 98a(1)(g) (Mich. 2020). Plaintiff

Resurrection School were able to deliver and engage in religious education pursuant to their

Resurrection School’s COVID-19 Response and Preparedness Plan that complied with Return to

Learn. Plaintiffs have learned, however, that they cannot comply with Defendant Gordon’s

MDHHS Order.

                    V. Why Plaintiffs Can No Longer Follow MDHHS’ Order

       There is little to no identifiable benefit to requiring young children to continuously wear

facial masks while the student is seated and socially distanced at his/her desk. (Resurrection

Decl. ¶ 46).       However, young children have exhibited that this practice is problematic.

(Resurrection Decl. ¶ 46). Some young students have acted more withdrawn. (Resurrection

Decl. ¶ 47). Facial masks have hindered and made communication more difficult. (Resurrection

Decl. ¶ 48). Many students have been distracted during class because of their facial masks and

have required re-direction. (Resurrection Decl. ¶ 49). Students who are most at risk or who




                                                - 12 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.149 Page 15 of 36




already harbor learning challenges appear at greater risk for experiencing difficulties with

wearing facial masks. (Resurrection Decl. ¶ 50). Principal Allstott has observed students at

Resurrection School drop their face masks on the ground and then put them on their faces.

(Resurrection Decl. ¶ 51).    In one instance, Principal Allstott observed a student drop his

facemask onto the ground and then place the mask directly in his mouth. (Resurrection Decl. ¶

51).

       Despite direction on the proper handling of facial masks, young students do not possess

the fine motor skills or the cognitive acuity to handle masks properly, say as a medical

professional would. (Resurrection Decl. ¶ 52). When wearing facial masks for an extended

period of time, young children in kindergarten through fifth grade have actually handled facial

masks in a manner that appears more harmful to the spread of germs and viruses. (Resurrection

Decl. ¶ 52). Having great compassion for the young students and knowing that many problems

with wearing facial coverings stem from matters beyond their control, such as behavioral,

emotional, or developmental reasons, Resurrection School does not believe it can discipline

young students for improperly wearing facial coverings without violating their sincerely held

Catholic beliefs and virtue curriculum. (Resurrection Decl. ¶ 53).

       As a Catholic School, Plaintiff Resurrection School is required to act in accordance with

its conscience to preserve fundamental rights and the teachings of the Gospel. CCC § 2242;

(Resurrection Decl. ¶ 54).     According to the Catechism of the Catholic Church, “Public

authorities have the duty of guaranteeing this parental right and of ensuring the concrete

conditions for its exercise.” CCC § 2229; (Resurrection Decl. ¶ 56). Resurrection School does

not believe, however, that conditions put in place by public authorities that distract, upset,

frustrate, and disregard the behavioral, developmental, and cognitive challenges of our youngest




                                              - 13 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.150 Page 16 of 36




children in the classroom setting are “concrete.” (Resurrection Decl. ¶ 56). The challenged

order requires that ministers of Resurrection School enforce the order and/or discipline students

for non-compliance with the order or face misdemeanor charges and/or fines. (Resurrection

Decl. ¶ 57).

         The Governor’s first facial covering requirement stated that schools were to enforce the

facial   covering    mandate     and   their   students    through    “disciplinary    mechanisms.”

https://www.michigan.gov/coronavirus/0,9753,7-406-98178_98455-535121--,00.html                   (last

visited Oct. 27, 2020). Defendant Gordon noted that the MDHHS order follows the Governors’

previous executive orders “as much as possible” in order “[t]o reduce confusion.” (Doc. No. 1 at

Ex. 5). In order to enforce and ensure compliance with the MDHHS order, Plaintiff Resurrection

School is required to take enforcement and disciplinary action on its students, or face criminal or

civil penalties.

         Plaintiffs sincerely believe that it would not be virtuous, moral, or in line with Catholic

teaching to punish and discipline a young student for not having the fine motor skills to properly

handle a facial covering, for needing to remove a facial covering to engage in the educational

process or breathe properly, for needing to remove a facial covering because it is hurting or

distracting the child, or for removing a facial covering to better participate in religious education.

(Resurrection Decl. ¶ 59, 60).

         Plaintiff Resurrection School has observed that requiring facial masks in the younger

grades, specifically kindergarten through fifth grade, poses pedagogical challenges of speaking

and listening, distracts from the school’s religious mission and virtue curriculum, and requires

the school to enforce the MDHHS order on its students. (Resurrection Decl. ¶ 43). Plaintiffs

C.M., Z.M., and N.M. struggle to tolerate a facial mask. (Resurrection Decl. ¶ 42; Mianecki




                                                - 14 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.151 Page 17 of 36




Decl. ¶ 20). Plaintiff C.M., just in kindergarten, cannot tolerate a facial covering for longer

lengths of time due to issues with her speech, as well as for developmental and health reasons.

(Mianecki Decl. ¶¶ 22-28). Plaintiff Z.M. battles with speech issues and being able to be

understood. (Mianecki Decl. ¶¶ 29-32). Plaintiffs C.M., Z.M., and N.M. all can only tolerate

facial coverings for shorter periods to time due to their young age, ability to focus, seasonal

allergies, and level of fine motor skills. (Mianecki Decl. ¶¶ 21-39). Plaintiff F.S. suffers from

breathing issues but does not qualify for a medical exemption. (Smith Decl. ¶¶ 8-17). The

MDHHS Order makes it impossible for F.S. to attend Catholic school because F.S. cannot

tolerate wearing a facial covering for an extended period of time. (Smith Decl. ¶¶ 8-17).

       Plaintiffs Mianecki, C.M., Z.M., N.M., Smith, and F.S. recognize that facial coverings

have taken on a particular message and can used as a political symbol. (Mianecki Decl. ¶ 54;

Smith Decl. ¶ 29-31). Wearing a facial covering, when socially distanced in a non-public

environment otherwise focused on religious education, articulates a message is distracting to the

classroom and articulates a message with which Plaintiffs disagree. (Mianecki Decl. ¶¶ 54-56;

Smith Decl. ¶ 29). Plaintiffs cannot continue to follow the MDHHS order without violating their

sincerely held beliefs. While safety is exceptionally important to Plaintiffs, eternal salvation

holds the utmost importance. Matthew 18:8-9; (Resurrection Decl. ¶ 64; Mianecki Decl. ¶ 61 ;

Smith Decl. ¶).

                                         ARGUMENT

I.     Standard for Issuing a TRO/Preliminary Injunction.

       “The standard for issuing a temporary restraining order is logically the same as for a

preliminary injunction with emphasis, however, on irreparable harm given that the purpose of a

temporary restraining order is to maintain the status quo.” Reid v. Hood, No. 1:10CV2842, 2011




                                              - 15 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.152 Page 18 of 36




U.S. Dist. LEXIS 7631, at *4-5 (N.D. Ohio Jan. 26, 2011) (citing Motor Vehicle Bd. of Cal. v.

Orrin W. Fox, et al., 434 U.S. 1345, 1347 n. 2 (1977)).

       The standard for issuing a preliminary injunction is well established:

       In determining whether or not to grant a preliminary injunction, a district court
       considers four factors: (1) the plaintiff’s likelihood of success on the merits; (2)
       whether the plaintiff could suffer irreparable harm without the injunction; (3)
       whether granting the injunction will cause substantial harm to others; and (4) the
       impact of the injunction on the public interest.

Connection Distrib. Co. v. Reno, 154 F.3d 281, 288 (6th Cir. 1998); Winter v. Natural Res. Def.

Council, Inc., 555 U.S. 7, 20 (2008) (same). Plaintiffs satisfy each of the elements.

II.    Plaintiffs Satisfy the Standard for Granting the Requested Injunctive Relief.

       A.      Plaintiffs’ Likelihood of Success on the Merits.

       The Constitution requires the government to regulate with precision. As stated by the

Supreme Court:

       In pursuing that important interest, the State cannot choose means that
       unnecessarily burden or restrict constitutionally protected activity. Statutes
       affecting constitutional rights must be drawn with “precision,” . . . and must be
       “tailored” to serve their legitimate objectives. . . . And if there are other,
       reasonable ways to achieve those goals with a lesser burden on constitutionally
       protected activity, a State may not choose the way of greater interference. If it
       acts at all, it must choose “less drastic means.”

Dunn v. Blumstein, 405 U.S. 330, 343 (1972); see also Aptheker v. Sec. of State, 378 U.S. 500,

508 (1964) (“Even though the governmental purpose be legitimate and substantial, that purpose

cannot be pursued by means that broadly stifle fundamental personal liberties when the end can

be more narrowly achieved. The breadth of legislative abridgment must be viewed in the light of

less drastic means for achieving the same basic purpose.”) (quoting NAACP v. Ala., 377 U.S.

288, 307-08 (1964)).




                                               - 16 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.153 Page 19 of 36




       Here, Defendants are regulating with the blunt force of a sledgehammer rather than the

precision of a scalpel. The challenged order is unconstitutional.

                 1.    Right to Religious Exercise.

       “The principle that government may not enact laws that suppress religious belief or

practice is . . . well understood.” Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508

U.S. 520, 523 (1993) (“Lukumi”). In Bible Believers v. Wayne County, 805 F.3d 228 (6th Cir.

2015), the en banc court stated:

       The right to free exercise of religion includes the right to engage in conduct that is
       motivated by the religious beliefs held by the individual asserting the claim. . . .
       The government cannot prohibit an individual from engaging in religious conduct
       that is protected by the First Amendment. . . .

Id. at 255-56.

       When evaluating a free exercise claim under the First Amendment, a neutral and

generally applicable law that incidentally burdens religious practices usually will be upheld. See

Employment Div. v. Smith, 494 U.S. 872, 878-79 (1990). However, a “law might appear to be

generally applicable on the surface but not be so in practice due to exceptions for comparable

secular activities. Roberts v. Neace, 958 F.3d 409, 413 (6th Cir. 2020). A law that discriminates

against religious practices or beliefs usually will be invalidated because it is the rare law that can

be “justified by a compelling interest and is narrowly tailored to advance that interest.” Lukumi,

508 U.S. at 553. In Lukumi, for example, the Court struck down on free exercise grounds a law

that prohibited animal sacrifice. The law permitted some animal killings as “necessary,” but

deemed the ritual, religious killing of an animal as unnecessary and thus criminal, in violation of

the Free Exercise Clause. Id. Under the Michigan Constitution, any law that substantially

burdens religious exercise must satisfy strict scrutiny. Porth v. Roman Catholic Diocese of

Kalamazoo, 209 Mich. App. 630 (1995).



                                                - 17 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.154 Page 20 of 36




       When evaluating Plaintiffs’ free exercise claim, it is not the government’s nor the Court’s

role to question the validity of Plaintiffs’ religious convictions. As stated by the U.S. Supreme

Court, “Particularly in this sensitive area, it is not within the judicial function and judicial

competence to inquire whether the petitioner or his fellow worker more correctly perceived the

commands of their common faith. Courts are not arbiters of scriptural interpretation.” Thomas

v. Review Bd., 450 U.S. 707, 716 (1981).         Consequently, Plaintiffs deeply held religious

conviction that compels them to offer an education grounded in the Catholic faith (Resurrection

School) or to send their children to Catholic School to receive such an education (Plaintiffs

Mianecki and Smith) is beyond question by the government or this Court.              The religious

conviction requiring the adoption of a virtue curriculum and disciplinary policies at the

Resurrection School that honor the dignity of every student and that provide an education based

upon the teachings of the Catholic faith is also beyond the function of this Court (or the

government) to question.

       Similarly, it is beyond question that, in accordance with the teachings of the Catholic

Church, Plaintiffs have the fundamental right to educate their children at a religious school

according to their faith. Frustrating, incumbering, hindering or demanding religious education is

contrary to Plaintiffs’ sincerely held religious beliefs and violates their first amendment

freedoms.

       Consequently, it is Plaintiffs’ deeply held religious conviction that requiring young

children to wear masks for extended periods of time, when it is harmful or distracting for them to

do so, deprives young children of their dignity and humanity. Plaintiffs’ Catholic faith teaches

that we are relational beings, and our existence as relational beings points to the Holy Trinity. It

is Plaintiffs’ deeply held religious conviction that requiring young children to wear masks at all




                                               - 18 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.155 Page 21 of 36




times in the classroom is disruptive to this essential element of the Catholic faith, and it is thus

disruptive to the education of young children in their Catholic faith. Plaintiffs seek to preserve

its Catholic disciplinary policies and virtue curriculum without unjust interference from the state

and without re-ordering or de-emphasizing what the school considers to be virtuous and

important. (Resurrection Decl. ¶ 63). And for Plaintiff Smith and her child F.S., who suffers

greatly when wearing a mask, the mandate mask has required F.S. to stay at home rather than

attend Catholic school to receive the Catholic education Plaintiff Smith desires for her child

pursuant to her deeply held religious convictions.

         Plaintiffs believe that a kindergartener who is learning how to read a Bible verse and who

struggles with her speech should be able to remove her facial covering, when at her desk and

within her pod, so she can be audibly heard by the class and so she can receive help in reading

and pronouncing the words correctly. (Resurrection Decl. ¶ 59).

         The challenged order allows people to remove facial coverings for many reasons, such as

voting at a school, attending a public religious worship ceremony, sitting at a table at a

restaurant, sitting with a group of people at a table at a bar, reciting a speech to an audience, and

receiving services that require the removal of facial coverings, such as spa, tattoo, piercing and

cosmetic services. (Resurrection Decl. ¶ 60). Learning how to read the Bible and receiving and

participating in a Catholic education seems at least as important, and to practicing Catholics,

much more important, than the exemptions allowed by the challenged order. (Resurrection Decl.

¶ 61).

         Consequently, in light of the numerous exceptions for facial coverings permitted for

secular purposes, the challenged order is not a neutral law of general applicability and must,

therefore, satisfy strict scrutiny. which it cannot. See Lukumi, 508 U.S. at 547 (“It is established




                                               - 19 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.156 Page 22 of 36




in our strict scrutiny jurisprudence that a law cannot be regarded as protecting an interest ‘of the

highest order’ . . . when it leaves appreciable damage to that supposedly vital interest

unprohibited.”). Indeed, because the government provides a general medical exemption, the

First Amendment demands a general religious exemption. See id. In sum, “[a]ll of this requires

the order to satisfy the strictures of strict scrutiny. [It] cannot.” Roberts v. Neace, 958 F.3d 409,

414-15 (6th Cir. 2020) (granting a preliminary injunction and enjoining the enforcement of

Kentucky’s ban on “mass gatherings” during the current pandemic as applied to in-person church

attendances). The challenged order violates Plaintiffs’ right to the free exercise of religion.

               2.      Right to Association.

       “Among the rights protected by the First Amendment is the right of individuals to

associate to further their personal beliefs. While the freedom of association is not explicitly set

out in the Amendment, it has long been held to be implicit in the freedoms of speech, assembly,

and petition.” Healy v. James, 408 U.S. 169, 181 (1972) (citations omitted). The Sixth Circuit

echoes this fundamental understanding, stating, “Freedom to engage in association for the

advancement of beliefs and ideas is an inseparable aspect of freedom of speech.” Connection

Distributing Co., 154 F.3d at 295 (citing NAACP v. Ala., 357 U.S. 449, 460 (1958)). “[I]mplicit

in the right to engage in activities protected by the First Amendment” is “a corresponding right to

associate with others in pursuit of a wide variety of political, social, economic, educational,

religious, and cultural ends.” Roberts v. U.S. Jaycees, 468 U.S. 609, 622 (1984).

       As noted by the Sixth Circuit, “The Constitution protects two distinct types of

association: (1) freedom of expressive association, protected by the First Amendment, and (2)

freedom of intimate association, a privacy interest derived from the Due Process Clause of the

Fourteenth Amendment but also related to the First Amendment.”                Anderson v. City of




                                               - 20 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.157 Page 23 of 36




LaVergne, 371 F.3d 879, 881 (6th Cir. 2004); see also Fraternal Order of Police, Lodge No. 5 v.

City of Phila., 812 F.2d 105, 119 (3d Cir. 1987) (“In one aspect, it protects an individual’s choice

to enter into and maintain certain intimate human relationships, which is a fundamental element

of personal liberty. Its other aspect recognizes a right to associate for the purpose of engaging in

those activities protected by the First Amendment—speech, assembly, petition for the redress of

grievances, and the exercise of religion.”) (internal quotation marks, alterations, and citations

omitted). Indeed, “the Supreme Court has recognized a right to associate for the purpose of

engaging in those activities protected by the First Amendment—speech, assembly, petition for

the redress of grievances, and the exercise of religion.” Id. (internal quotations and citation

omitted).

       As stated by the Supreme Court, “state action which may have the effect of curtailing the

freedom to associate is subject to the closest scrutiny.” NAACP v. Ala. ex rel. Patterson, 357

U.S. at 460-61 (emphasis added); see also Anderson, 371 F.3d at 882 (“A direct and substantial

interference with intimate associations is subject to strict scrutiny. . . .”) (internal quotations and

citation omitted).

       Here, the challenged order has the direct effect of curtailing the freedom to associate.

The mask mandates adversely affect personal associations by depriving Plaintiffs of their

humanity and masking their image and likeness, which were made in God’s image and likeness.

The masks create a false sense of fear and panic that disrupts our personal relations. The mask

mandates disrupt the associations between and among the students and teachers at the

Resurrection School. The limits on social gatherings adversely affect the nature and type of

associations. And the mandates are forcing Plaintiff Smith to keep her minor child, F.S., home




                                                - 21 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.158 Page 24 of 36




from Catholic school, thus depriving them of this association for religious and educational

purposes.

        As noted above, the challenged order makes multiple exemptions, but they do not exempt

a non-public religious school or K through fifth grade students (who are practically immune from

the disease) who attend religious schools. City of Ladue v. Gilleo, 512 U.S. 43, 52 (1994)

(“Exemptions from an otherwise legitimate regulation of [First Amendment activity] may be

noteworthy for a reason quite apart from the risks of viewpoint and content discrimination: They

may diminish the credibility of the government’s rationale for restricting speech in the first

place.”).

        Our Constitution does not permit such an infringement of personal liberty secured by the

First and Fourteenth Amendments.

               3.     Michigan Law.

        The MDHHS Order is unenforceable because Defendant lacks the authority to issue them

under the Michigan Public Health Code. The challenged order cites MCL § 333.2253 as

Defendants’ only authority for issuing this order. This state law, however, authorizes a local

health officer to issue an emergency order only upon finding that doing so is necessary. More

specifically, MCL § 333.2253 provides a local health officer authority to (1) prohibit a public

gathering or (2) establish procedures “to insure continuation of essential public health services

and enforcement of public health laws.” MCL § 333.2253. Nothing more. Accordingly,

Defendants’ order requiring masks for young children in kindergarten through fifth grade is

unauthorized by state law. Defendants’ order is not an order prohibiting public gatherings

(Resurrection School is a non-public, private Catholic school) nor are they procedures to insure

public health services. Instead, the challenged order is an order requiring the general public to




                                             - 22 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.159 Page 25 of 36




wear masks or face criminal prosecution. Defendants are not authorized to issue such an order.

       Michigan Public Health Laws “shall not be construed to vest authority in the department

for programs or activities otherwise delegated by state or federal law or rules to another

department of state government.” MCL § 333.1114.

       Return to Learn legislation, passed by both houses and signed by the Governor, set forth

a requirement for schools to submit its learning plan for the 2020-21 school year that included its

safety protocols and methods for in person instruction. Resurrection School submitted its plan in

accordance with the law, and it was approved.

       The Return to Learn legislation delegates the ultimate decision for how instruction will

be received, including how facial coverings will or will not be used in the classroom during the

educational process, with the school districts. Or, in this case, with Resurrection School.

       Defendants’ order constitutes an attempt to undo and negate the legislature’s delegation

of authority to the educators over how safety protocols will be observed and implemented while

achieving the pedagogical goals of the school. This authority was not delegated to health

department officials. Defendants’ order has no legal force or effect and cannot void the Return

to Learn legislation or the school plans submitted and approved under this legislation.

       There is no emergency upon which Defendants may act to enforce their order, and the

Defendants’ order does not comport with and is not authorized under the Michigan Public Health

Code.3 In short, the challenged order is unlawful as a matter of state law.




3 The MDHHS Order also ignores MCL § 333.5113(1) that allows a parent to forgo medical
treatment under the Michigan Public Health Code on the grounds that the treatment violates
personal religious beliefs.


                                               - 23 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.160 Page 26 of 36




               4.     Fourteenth Amendment.

                      a.      Right to Provide a Religious Education.

       The Fourteenth Amendment provides, “No State shall . . . deprive any person of life,

liberty, or property, without due process of law.” U.S. Const., amend. XIV. In Meyer v.

Nebraska, 262 U.S. 390 (1923), the Court addressed the question of “whether the statute as

construed and applied unreasonably infringes the liberty guaranteed to the plaintiff in error by

the Fourteenth Amendment.” Id. at 399. As stated by the Court:

       While this Court has not attempted to define with exactness the liberty thus
       guaranteed, the term has received much consideration and some of the included
       things have been definitely stated. Without doubt, it denotes not merely freedom
       from bodily restraint but also the right of the individual to contract, to engage in
       any of the common occupations of life, to acquire useful knowledge, to marry,
       establish a home and bring up children, to worship God according to the dictates
       of his own conscience, and generally to enjoy those privileges long recognized at
       common law as essential to the orderly pursuit of happiness by free men. . . . The
       established doctrine is that this liberty may not be interfered with, under the guise
       of protecting the public interest, by legislative action which is arbitrary or
       without reasonable relation to some purpose within the competency of the State to
       affect. Determination by the legislature of what constitutes proper exercise of
       police power is not final or conclusive but is subject to supervision by the courts.

Id. at 399-400 (emphasis added).

       The challenged order directly infringes upon Plaintiffs fundamental right to direct the

upbringing and education of their children, particularly the religious education of their children,

in violation of the Fourteenth Amendment. See Pierce v. Soc’y of Sisters, 268 U.S. 510, 534-35

(1925) (stating that the challenged law “unreasonably interferes with the liberty of parents and

guardians to direct the upbringing and education of children under their control”). Here, the

mandate is forcing Plaintiffs to violate their religious beliefs and practices related to how they

educate children according to the Catholic faith. Indeed, in the case of Plaintiff Smith, the




                                              - 24 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.161 Page 27 of 36




mandate is forcing her to keep her minor child (F.S.) home, thereby depriving her and her child

of the right to receive a Catholic school education.

                       b.      Equal Protection.

       When the government treats an individual disparately “as compared to similarly situated

persons and that such disparate treatment . . . burdens a fundamental right, targets a suspect class,

or has no rational basis,” such treatment violates the equal protection guarantee of the Fourteenth

Amendment. Bible Believers v. Wayne Cnty., 805 F.3d 228, 256 (6th Cir. 2015) (internal

quotations and citation omitted). “In determining whether individuals are ‘similarly situated,’ a

court should not demand exact correlation, but should instead seek relevant similarity.” Bench

Billboard Co. v. City of Cincinnati, 675 F.3d 974, 987 (6th Cir. 2012) (internal quotation marks

omitted).

       As set forth in this brief, the challenged order burdens fundamental rights (First and

Fourteenth Amendments). And, as set forth in this brief, the challenged order provides secular

exemptions for undefined medical reasons, for public gatherings at polls, for public worship

services, for services that require the removal of a facial covering, for sitting at a table with

members of a different household at a bar or restaurant, etc. See supra. Consequently, this

disparate treatment deprives Plaintiffs of the equal protection of the law guaranteed by the

Fourteenth Amendment.

               c.      Right to Privacy.

       No right is held more sacred, or is more carefully guarded, by the common law,
       than the right of every individual to the possession and control of his own person,
       free from all restraint or interference of others, unless by clear and unquestionable
       authority of law. As well said by Judge Cooley, “The right to one’s person may
       be said to be a right of complete immunity: to be let alone.” Cooley on Torts, 29.




                                               - 25 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.162 Page 28 of 36




Union P. R. Co. v. Botsford, 141 U.S. 250, 251 (1891). The U.S. Supreme Court recognizes a

“right to privacy” that derives from the “penumbras, formed by emanations from” the Bill of

Rights. Griswold, 381 U.S. 484. “There are at least two types of privacy protected by the

Fourteenth Amendment: the individual interest in avoiding disclosure of personal matters, and

the right to autonomy and independence in personal decision-making.” Doe v. Delie, 257 F.3d

309, 316 n.5 (3d Cir. 2001) (internal citations omitted). As stated by the Second Circuit, “It is

well established that the individual right to privacy is protected by the Due Process Clause of the

Fourteenth Amendment. The privacy right takes two somewhat different forms: the right to

personal autonomy (i.e., the right to make certain choices free of unwarranted government

interference) and the right to confidentiality (i.e., the right to hold certain information private).”

        The Fourteenth Amendment similarly protects against any unwanted medical treatment as

an invasion of personal autonomy and bodily integrity. As the court in Davis v. Hubbard, 506 F.

Supp. 915 (N.D. Ohio 1980), relying on well-established tort law, properly observed:

        Closely related to a person’s interest in body is his interest in making decisions
        about his body. In the law of torts, this interest is reflected in the concept of
        consent. For example, in the context of medical treatment, treatment by a
        physician in a non-emergency that is rendered without the patient’s informed
        consent, or exceeds the consent given, is actionable as a battery. [citing cases].
        The principle which supports the doctrine of informed consent is that only the
        patient has the right to weigh the risks attending the particular treatment and
        decide for himself what course of action is best suited for him.

Id. at 931-32 (citations omitted) (emphasis added); see also United States v. Husband, 226 F.3d

626, 632 (7th Cir. 2000) (quoting Cruzan v. Director, Mo. Dep’t of Health, 497 U.S. 261, 278

(1990)) (“Because any medical procedure implicates an individual’s liberty interests in personal

privacy and bodily integrity, the Supreme Court has indicated that there is ‘a general liberty

interest in refusing medical treatment.’”).




                                                 - 26 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.163 Page 29 of 36




       The wearing of a mask is a form of “medical treatment.” Indeed, Defendants’ basis for

enforcing the mandate is for medical and health reasons. Under the mask mandate, every

Michigander has become the government’s “patient” and thus compelled to accept this treatment

regardless of whether the person is sick, infectious, or falls within a category of persons most

susceptible to the virus. In fact, those most susceptible to this respiratory illness (i.e., people

with severe respiratory problems) are exempt from the mandate.

       Because the mandate infringes upon Plaintiffs’ fundamental right to bodily integrity, the

restriction must survive strict scrutiny, which it cannot. The exemptions for persons with

respiratory issues (i.e., the medical exemption) alone is fatal for the government. See Church of

Lukumi Babalu Aye, 508 U.S. at 547. Moreover, compelling healthy people who have virtually

no risk of contracting or spreading the virus is not necessary nor can it be considered the least

restrictive means available to the government (and this is further illustrated by the fact that

almost anything qualifies as a “face covering”).           This is particularly true regarding the

requirement that children (a demographic that is nearly immune from the virus) wear masks at all

times in school even if social distancing and other safety protocols are maintained. This is not

the precision required when the government seeks to infringe upon fundamental liberties. The

challenged order fails constitutional scrutiny.

                5.     Separation of Powers and Non-Delegation Clause.

       Defendants’ order is unconstitutional and unenforceable against Plaintiffs because it is

based on an impermissible delegation of legislative authority in violation of the Michigan

Constitution.

       The Separation of Powers Clause in the Michigan Constitution provides that “[t]he

powers of the government are divided into three branches: legislative, executive, and judicial.




                                                  - 27 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.164 Page 30 of 36




No person exercising powers of one branch shall exercise powers properly belonging to another

branch except as expressly provided in this constitution.” Mich. Const. art. III, § 2 (1963).

       Article IV § 1 of the Michigan Constitution prohibits delegation of legislative power to

protect the public from the misuse of power ostensibly delegated under a Michigan statute.

       A delegation of power through legislation cannot be lawful if it permits executive

lawmaking. If a delegation of authority to the executive branch is not sufficiently specific or

fails to establish prescribed boundaries, or if the executive branch acts beyond specific

boundaries in the legislation, the executive’s actions are constitutionally invalid. See In re

Certified Questions From U.S. Dist. Court, W. Dist. of Mich., S. Div., No. 161492, 2020 WL

5877599, (Mich. Oct. 2, 2020) (striking down certain emergency executive orders issued by the

Governor in response to the declared pandemic because the orders were issued in violation of the

Separation of Powers and Non-Delegation Clauses of the Michigan Constitution).

       Defendants’ order violates the Separation of Powers and the Non-Delegation clauses of

the Michigan Constitution. The provisions of the Michigan Public Health Code that Defendants

rely upon to issue their emergency order fails to provide proper standards to guide or allow a

proper delegation of legislative authority to the executive branch. This delegation of authority is

completely open-ended and overly broad; and it permits unbridled law making by the executive

branch. The statute has no temporal, durational, substantive, or legislative checks.

       As interpreted by Defendants in the challenged order, the Michigan Public Health Code

gives them cart blanche authority to regulate, condition, and restrict all manners of interactions in

a non-public classroom, to interfere with and condition all methods and modes of religious

education, and to interfere with, regulate, and condition all human interaction between students.

Accordingly, Defendants’ order is unenforceable. Defendants have failed to follow the Return to




                                               - 28 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.165 Page 31 of 36




learn legislation and the Michigan Public Health Code in violation of the Michigan Constitution.

               6.      Freedom of Speech.

       In Wooley v. Maynard, 430 U.S. 705, 715 (1977), a case in which the government

prohibited individuals from covering the State motto on their license plates, the Court held that

the First Amendment is implicated when the government requires an individual to

       use their private property as a “mobile billboard” for the State’s ideological
       message—or suffer a penalty . . . . As a condition to driving an automobile—a
       virtual necessity for most Americans—the [plaintiff] must display “Live Free or
       Die” to hundreds of people each day. The fact that most individuals agree with
       the thrust of New Hampshire’s motto is not the test; most Americans also find the
       flag salute acceptable. The First Amendment protects the right of individuals to
       hold a point of view different from the majority and to refuse to foster, in the way
       New Hampshire commands, an idea they find morally objectionable.

Id. at 715. Accordingly, compelled speech, such as the government’s mandate to wear what has

become a political symbol in a highly politicized pandemic, implicates the right to freedom of

speech. Defendants are forcing Plaintiffs to use their bodies as “mobile billboards” for their

pandemic message in violation of the First Amendment.

       In United States v. O’Brien, 391 U.S. 367, 376 (1968), a case in which the defendant was

advancing a First Amendment challenge to his conviction for burning his draft card, the Court

stated “that when ‘speech’ and ‘nonspeech’ elements are combined in the same course of

conduct, a sufficiently important governmental interest in regulating the nonspeech element can

justify incidental limitations on First Amendment freedoms.” The Court held that the statute

prohibiting the destruction of draft cards was constitutional both on its face and as applied. Id. at

382. O’Brien is inapposite. It was not a compelled speech case. It involved a statute that was

designed to protect government-issued certificates that were necessary for the proper functioning

of the Selective Service. The statute did not infringe on the personal autonomy and bodily

integrity of individuals. It didn’t mandate an individual to purchase or construct an item (such as



                                               - 29 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.166 Page 32 of 36




a face covering). And as the Court noted, “We perceive no alternative means that would more

precisely and narrowly assure the continuing availability of issued Selective Service certificates

than a law which prohibits their willful mutilation or destruction.” Id. at 381. Here, even

assuming face masks are as effective as Defendants will allege, an alternative and more narrow

means of accomplishing the government’s alleged interest is to limit the requirement to those

times when students are in common areas of the school and unable to socially distance from one

another. The mandate freely allows a person giving a speech to an audience to control his/her

message by removing his/her facial covering. It should grant the same freedom to allow a young

child in the classroom at his/her desk to be able to speak and voice his/her own viewpoint

without being compelled to wear a mask. The mask mandate does not survive under Wooley or

O’Brien.

        B.      Irreparable Harm to Plaintiffs without the TRO/Preliminary Injunction.

        The loss of a constitutional right, “for even [a] minimal period[ ] of time, unquestionably

constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373 (1976). As stated by the Sixth

Circuit, “when reviewing a motion for preliminary injunction, if it is found that a constitutional

right is being threatened or impaired, a finding of irreparable injury is mandated.” Bonnell v.

Lorenzo, 241 F.3d 800, 809 (6th Cir. 2001) (emphasis added); see also Newsome v. Norris, 888

F.2d 371, 378 (6th Cir. 1989) (“The Supreme Court has unequivocally admonished that even

minimal infringement upon First Amendment values constitutes irreparable injury sufficient to

justify injunctive relief.”) (citing Elrod).

        Because “a constitutional right is being threatened or impaired” in this case, “a finding of

irreparable injury is mandated.”




                                               - 30 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.167 Page 33 of 36




       C.      Whether Granting the TRO/Preliminary Injunction Will Cause Substantial
               Harm to Others.

       In this case, the likelihood of irreparable harm to Plaintiffs is substantial. In fact, such a

finding is “mandated.” See supra. Moreover, Plaintiffs are adhering to the social distancing

measures recommended by the Centers for Disease Control and Prevention and other safety

protocols, thereby mitigating the harm to Defendants’ objectives. Indeed, it is the government’s

burden to justify the challenged restrictions on Plaintiffs’ fundamental liberties.          It is not

Plaintiffs’ burden to prove their freedom.

       If Defendants are restrained from enforcing the challenged order, particularly as applied

to Plaintiffs, neither Defendants nor the general public will suffer harm because Plaintiffs’

activities create less of a risk of spreading COVID-19 than other similar activities expressly

permitted by the order, such as the permitted social gatherings at public polling places and public

worship.

       In the final analysis, the irreparable harm to Plaintiffs outweighs the harm to Defendants’

objectives.

       D.      The Impact of the TRO/Preliminary Injunction on the Public Interest.

       As stated by the Sixth Circuit, “[I]t is always in the public interest to prevent the violation

of a party’s constitutional rights.” G & V Lounge, Inc., 23 F.3d at 1079; see also Dayton Area

Visually Impaired Persons, Inc. v. Fisher, 70 F.3d 1474, 1490 (6th Cir. 1995) (stating that “the

public as a whole has a significant interest in ensuring equal protection of the laws . . .”).

       As noted previously, Defendants’ enforcement of the challenged order penalizes liberties

protected by the United States and Michigan Constitutions. It is in the public interest to issue the

TRO/preliminary injunction.




                                                - 31 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.168 Page 34 of 36




                                      CONCLUSION

     For the foregoing reasons, Plaintiffs respectfully request that the Court grant this motion.

                            Respectfully submitted,

                            GREAT LAKES JUSTICE CENTER

                            /s/ Erin Elizabeth Mersino
                            Erin Elizabeth Mersino
                            AMERICAN FREEDOM LAW CENTER

                            /s/ Robert J. Muise
                            Robert J. Muise

                            Attorneys for Plaintiffs




                                            - 32 -
Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.169 Page 35 of 36




                CERTIFICATE OF COMPLIANCE WITH LOCAL RULES

       I hereby certify that this brief contains 9,268 words exclusive of the case caption, cover

sheets, any table of contents, any table of authorities, the signature block, attachments, exhibits,

and affidavits, and is thus within the word limit allowed under Local Civil Rule 7.2(b)(i). The

word count was generated by the word processing software used to create this brief: Word for

Microsoft Office 365, Version 1904.

                              GREAT LAKES JUSTICE CENTER

                              /s/ Erin Elizabeth Mersino
                              Erin Elizabeth Mersino




                                               - 33 -
    Case 1:20-cv-01016-PLM-SJB ECF No. 8 filed 10/27/20 PageID.170 Page 36 of 36




                                CERTIFICATE OF SERVICE

         I hereby certify that on October 27, 2020, a copy of the foregoing was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the court’s electronic filing system. Parties may access this filing

through the court’s system.

         I further certify that a copy of the foregoing will be sent this day via email to the

following parties or counsel who have yet to enter an appearance electronically:

         Joseph Froehlich, froehlichj1@michigan.gov

         Bonnie Toskey, btoskey@cstmlaw.com


                              GREAT LAKES JUSTICE CENTER

                              /s/ Erin Elizabeth Mersino
                              Erin Elizabeth Mersino
.




                                              - 34 -
